Title: To John Adams from John Bondfield, 28 April 1778
From: Bondfield, John
To: Adams, John


     
      Sir
      Bordeaux 28 Apl 1778
     
     I am honord with your favor of the 12 Instant.
     I shall pay perticular attention to see every article you have mention’d in your memorandum compleated and Shipt with care on board Captain Tucker directed as you have laid down. I hope you enjoy your health in the Air of Paris and that every thing around you contributes to your Satisfaction. Wherever my Services can be to you perticularly useful at all times permit me to assure you that I shall ever esteem the honor both from principal and personal attatchment to convince you that I am with great Respect Sr. Your most Obedient Humble Servant
     
      John Bondfield
     
     
      Permit me to introduce to your regard M. Diodati son in Law to Mons. Trenchard Phycician to his Majesty and Interested in  the House of Mess. Germani brother to M. Necker. His acquaintance may occationally be to you useful. Mr. John Texier of Amsterdam a Man of considerable Consideration at that City Brother to your Female friend the Adamite who put to your Solution certain philosophical querries at Supper left this on his return to Amsterdam to Day proposes to himself the Honor to pay his respects to you as he pass’s.
     
    